                   Case 19-12378-KBO              Doc 365       Filed 11/27/19         Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON DECEMBER 3, 2019 AT 10:00 A.M. (ET)2

      I.        ADJOURNED MATTERS

1.           Kirkland Retention Application. Debtors’ Application for Entry of an Order Authorizing
             the Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International
             LLP as Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to
             the Petition Date [Date Filed: 11/4/19; Docket No. 230].

                    Response Deadline: November 22, 2019 at 4:00 p.m. (ET), extended as to the
                    U.S. Trustee only until a date to be determined.

                    Responses Received:

                            A.       Informal comments from the U.S. Trustee.

                    Related Documents:

                            A.       Notice of Debtors’ Application for Entry of an Order Authorizing
                                     the Retention and Employment of Kirkland & Ellis LLP and
                                     Kirkland & Ellis International LLP as Attorneys for the Debtors and
                                     Debtors in Possession Effective Nunc Pro Tunc to the Petition Date
                                     [Date Filed: 11/8/19; Docket No. 262].


1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.

2     Please note that the hearing is before the Honorable Karen B. Owens in the United States Bankruptcy Court for
      the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801. Any
      person who wishes to appear telephonically must contact COURTCALL, LLC at 866-582-6878 no later than
      12:00 p.m. (ET) one business day prior to the hearing. Chambers must be contacted regarding any late requests
      for telephonic appearances.



KE 65249433
            Case 19-12378-KBO             Doc 365     Filed 11/27/19     Page 2 of 7



             Status:        This matter has been adjourned to a date to be determined (if necessary).

2.    Portage Point Partners Retention Application. Debtors’ Application for Entry of an
      Order Authorizing the Retention and Employment of Portage Point Partners, LLC as
      Restructuring Advisor to the Debtors and Debtors in Possession Pursuant to Sections
      327(a) and 328(a) of the Bankruptcy Code, Effective Nunc Pro Tunc to the Petition Date
      [Date Filed: 11/5/19; Docket No. 238].

             Response Deadline: November 22, 2019 at 4:00 p.m. (ET), extended as to the
             U.S. Trustee only until a date to be determined.

             Responses Received:

                       A.      Informal comments from the U.S. Trustee.

             Related Documents:

                       A.      Notice of Debtors’ Application for Entry of an Order Authorizing
                               the Retention and Employment of Portage Point Partners, LLC as
                               Restructuring Advisor to the Debtors and Debtors in Possession
                               Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code,
                               Effective Nunc Pro Tunc to the Petition Date [Date Filed: 11/8/19;
                               Docket No. 272].

             Status:        This matter has been adjourned to a date to be determined (if necessary).

II.   MATTER UNDER CERTIFICATION OF COUNSEL

3.    Bradley Retention Application. Application for Order of Employment of Bradley Arant
      Boult Cummings LLP as Bankruptcy Counsel [Date Filed: 10/29/19; Docket No. 205].

             Response Deadline: November 19, 2019, extended as to the Office of the United
             States Trustee for Region 3 (the “U.S. Trustee”) only until November 27, 2019 at
             10:00 a.m. (ET).

             Responses Received:

                       A.      Informal comments from the U.S. Trustee.

             Related Documents:

                       A.      Supplemental Attorney’s Declaration in Support of Application to
                               Employ Bradley Arant Boult Cummings LLP as Nashville
                               Tennessee Counsel [Date Filed: 11/26/19; Docket No. 357].

                       B.      Declaration of Marc Beilinson in Support of Application for Order
                               of Employment of Bradley Arant Boult Cummings, LLP as
                               Bankruptcy Counsel [Date Filed: 11/26/19; Docket No. 358].


                                                  2
             Case 19-12378-KBO            Doc 365      Filed 11/27/19    Page 3 of 7



                        C.      Certification of Counsel Regarding Revised Proposed Order
                                Granting Application for Order of Employment of Bradley Arant
                                Boult Cummings LLP as Tennessee Bankruptcy Counsel to the
                                Debtors [Date Filed: 11/26/19; Docket No. 360].

              Status:        A consensual order has been submitted under certification of counsel.
                             No hearing is necessary unless preferred by the Court.

III.   UNCONTESTED MATTERS

4.     Jefferies Retention Application. Debtors’ Application for Entry of an Order
       (I) Authorizing the Retention and Employment of Jefferies LLC as Investment Banker for
       the Debtors and Debtors in Possession Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Nunc
       Pro Tunc to the Petition Date and (II) Waiving Certain Time-Keeping Requirements [Date
       Filed: 11/8/19; Docket No. 274].

              Response Deadline: November 22, 2019 at 4:00 p.m. (ET), extended as to the
              U.S. Trustee only until November 27, 2019 at 10:00 a.m. (ET).

              Responses Received:

                        A.      Informal comments from the U.S. Trustee.

              Related Documents:

                        A.      None.

              Status:        The Debtors have resolved the U.S. Trustee’s comments to the proposed
                             order. The Debtors will submit a supplemental supporting declaration
                             prior to the hearing and a consensual proposed order under certification
                             of counsel.

5.     Second SOFA/SOAL Extension Motion. Debtors’ Motion for Entry of an Order
       Granting a Second Extension of Time to File Schedules of Assets and Liabilities, Schedules
       of Current Income and Expenditures, Schedules of Executory Contracts and Unexpired
       Leases, Statements of Financial Affairs, and Rule 2015.3 Financial Reports [Date Filed:
       11/19/19; Docket No. 345].

              Response Deadline: November 26, 2019 at 4:00 p.m. (ET), extended as to the
              U.S. Trustee only until November 27, 2019 at 10:00 a.m. (ET).

              Responses Received:

                        A.      Informal comments from the U.S. Trustee.




                                                   3
           Case 19-12378-KBO           Doc 365     Filed 11/27/19    Page 4 of 7



            Related Documents:

                      A.      Debtors’ Expedited Motion for Entry of an Order Extending Time
                              to File Schedules of Assets and Liabilities, Schedules of Current
                              Income and Expenditures, Schedules of Executory Contracts and
                              Unexpired Leases, Statements of Financial Affairs, and Rule 2015.3
                              Financial Reports [Date Filed: 10/17/19; Docket No. 5].

                      B.      Expedited Order Extending Time to File Schedules of Assets and
                              Liabilities, Schedules of Current Income and Expenditures,
                              Schedules of Executory Contracts and Unexpired Leases,
                              Statements of Financial Affairs, and Rule 2015.3 Financial Reports
                              [Date Entered: 10/21/19; Docket No. 124].

            Status:        The Debtors have resolved the U.S. Trustee’s comments and intend to
                           submit a consensual proposed order under certification of counsel.

6.   OCP Motion. Debtors’ Motion for Entry of an Order Authorizing the Retention and
     Compensation of Certain Professionals Utilized in the Ordinary Course of Business [Date
     Filed: 11/19/19; Docket No. 343].

            Response Deadline: November 26, 2019 at 4:00 p.m. (ET), extended as to the
            U.S. Trustee only until November 27, 2019 at 10:00 a.m. (ET).

            Responses Received:

                      A.      Informal comments from the U.S. Trustee.

            Related Documents:

                      A.      None.

            Status:        The Debtors have resolved the U.S. Trustee’s comments and intend to
                           submit a consensual proposed order under certification of counsel.

7.   Interim Compensation Procedures Motion. Debtors’ Motion for Entry of an Order
     Establishing Procedures for Interim Compensation and Reimbursement of Expenses for
     Professionals [Date Filed: 11/19/19; Docket No. 344].

            Response Deadline: November 26, 2019 at 4:00 p.m. (ET), extended as to the
            U.S. Trustee only until November 27, 2019 at 10:00 a.m. (ET).

            Responses Received:

                      A.      Informal comments from the U.S. Trustee.




                                               4
                 Case 19-12378-KBO          Doc 365     Filed 11/27/19    Page 5 of 7



                 Related Documents:

                           A.      None.

                 Status:        The Debtors have resolved the U.S. Trustee’s comments and intend to
                                submit a consensual proposed order under certification of counsel.

8.         Bar Date Order. Debtors’ Motion Seeking Entry of an Order (I) Setting Bar Dates for
           Filing Proofs of Claim, Including Requests for Payment Under Section 503(b)(9),
           (II) Setting a Bar Date for the Filing of Proofs of Claim by Governmental Units,
           (III) Establishing Amended Schedules Bar Date and Rejection Damages Bar Date,
           (IV) Approving the Form of and Manner for Filing Proofs of Claim, and (V) Approving
           Notice of Bar Dates [Date Filed: 11/19/19; Docket No. 346].

                 Response Deadline: November 26, 2019 at 4:00 p.m. (ET), extended as to the
                 U.S. Trustee only until November 27, 2019 at 10:00 a.m. (ET).

                 Responses Received:

                           A.      Informal comments from the U.S. Trustee.

                           B.      Informal comments from the Committee.

                 Related Documents:

                           A.      None.

                 Status:        The Debtors have resolved the Committee and the U.S. Trustee’s
                                comments and intend to submit a consensual proposed order under
                                certification of counsel.

     IV.      MATTER GOING FORWARD

9.         KERP Motion. Debtors’ Motion for Entry of an Order Authorizing and Approving the
           Debtors’ Proposed Value Employee Program [Date Filed: 11/12/19; Docket No. 287].

                 Response Deadline: November 26, 2019 at 4:00 p.m. (ET), extended as to the
                 U.S. Trustee only until November 27, 2019 at 10:00 a.m. (ET) and as to the
                 Committee only until November 27, 2019 at 4:00 p.m. (ET).

                 Responses Received:

                           A.      The United States Trustee’s Limited Objection and Reservation of
                                   Rights to the Debtors Motion for Entry of an Order Authorizing and
                                   Approving the Debtors Proposed Valued Employee Program [Date
                                   Filed: 11/27/19; Docket No. 364]

                           B.      Informal comments from the U.S. Trustee.


                                                    5
Case 19-12378-KBO           Doc 365     Filed 11/27/19    Page 6 of 7



          C.      Informal comments from the Committee.

Related Documents:

          A.      None.

Status:        The Debtors intend to file declarations in support of the KERP Motion
               prior to the hearing and will be prepared to address their evidentiary
               burden at the hearing. This matter is going forward.




                                    6
           Case 19-12378-KBO   Doc 365    Filed 11/27/19   Page 7 of 7



Dated: November 27, 2019        BAYARD, P.A.
       Wilmington, Delaware
                                /s/ Justin R. Alberto
                                Justin R. Alberto (No. 5126)
                                Erin R. Fay (No. 5268)
                                Daniel N. Brogan (No. 5723)
                                600 N. King Street, Suite 400
                                Wilmington, Delaware 19801
                                Telephone: (302) 655-5000
                                Facsimile: (302) 658-6395
                                E-mail:       jalberto@bayard.com
                                              efay@bayardlaw.com
                                              dbrogan@bayardlaw.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                Gregory F. Pesce (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                Email:         jsprayregen@kirkland.com
                                               rbennett@kirkland.com
                                               gregory.pesce@kirkland.com
                                - and -
                                Christopher Marcus, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        cmarcus@kirkland.com
                                Proposed Co-Counsel to the Debtors and Debtors in
                                Possession




                                          7
